             Case 2:19-cr-00231-WBS Document 150 Filed 01/21/21 Page 1 of 5


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     JOSE MAYO RODRIGUEZ
6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:19-cr-231 WBS
12
                   Plaintiff,
13
     vs.                               STIPULATION AND ORDER
14                                     CONTINUING STATUS CONFERENCE
     JOSE ENCARNACION MAYO RODRIGUEZ, AND EXCLUDING TIME UNDER THE
15                                     SPEEDY TRIAL ACT
     SYLVIA ZAMBRANO, YESENIA LOPEZ,
16   MARIA LUISA ESCAMILLA LOPEZ, JUAN
     CHAVARRIA, JUAN RAMON LOPEZ,
17   NEREYDA ALVAREZ, PHILLIP ALLEN
     BAILEY, and CHARLES JAMES         Date:   January 25, 2021
18
     BILLINGSLEY,                      Time:    9:00 a.m.
19                                     Court:  Hon. William B. Shubb
                 Defendants.
20

21

22

23
            This is a case charging conspiracy to distribute methamphetamine and heroin. It is

24   presently set for status conference involving all nine defendants on January 25, 2021. The

25   government has provided voluminous discovery consisting of more than 4400 pages of material,
26
     including hours of video and audio recordings.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 150 Filed 01/21/21 Page 2 of 5


1           Many of the events at issue in the case occurred in San Joaquin County, with additional
2
     matters occurring in Southern California and the San Francisco Bay Area. Defense investigation
3
     into the charged events can fairly be characterized as state-wide in scope.
4
            During most of the period that this case has been pending national events related to the
5

6    spread of COVID-19 occurred. Federal and state authorities have issued directives designed to

7    address the pandemic. These directives have hampered the ability of the defense to conduct
8
     investigation as to potential defenses in this matter. Additional time is therefore required for
9
     defense investigation into matters charged in the Indictment.
10
            The parties to this action, Plaintiff United States of America by and through Assistant
11

12   United States Attorney Cameron Desmond, and Attorney Todd Leras on behalf of Defendant

13   Jose Mayo Rodriguez, Attorney Christopher Cosca on behalf of Defendant Sylvia Zambrano,
14
     Attorney Brian Andritch on behalf of Defendant Yesenia Lopez, Attorney Dina Santos on behalf
15
     of Defendant Maria Escamilla Lopez, Attorney Armando Villapudua on behalf of Defendant
16
     Juan Chavarria, Attorney Philip Cozens on behalf of Defendant Juan Lopez, Attorney David
17

18   Garland on behalf of Defendant Nereyda Alvarez, Attorney Michael Chastaine on behalf of

19   Defendant Phillip Bailey, and Attorney Johnny Griffin, III, on behalf of Defendant Charles
20
     Billingsley, stipulate as follows:
21
            1.   By this stipulation, Defendants now move to vacate the status conference presently
22
                 set for January 25, 2021. The parties request to continue the status conference to May
23

24               3, 2021, at 9:00 a.m., and to exclude time between January 25, 2021 and May 3, 2021,

25               inclusive, under Local Code T-4. The United States does not oppose this request.
26
            2. Based on the above-stated facts regarding the volume of discovery and the time
27
     ORDER CONTINUING STATUS
28   CONFERENCE
                Case 2:19-cr-00231-WBS Document 150 Filed 01/21/21 Page 3 of 5


1                 required for defense investigation, the parties jointly request that the Court find that
2
                  the ends of justice served by continuing the case as requested outweigh the best
3
                  interest of the public and the Defendants in a trial within the time prescribed by the
4
                  Speedy Trial Act.
5

6              3. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

7                 seq., within which trial must commence, the time period of January 25, 2021 to May
8
                  3, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
9
                  (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
10
                  at Defendants’ request on the basis that the ends of justice served by taking such
11

12                action outweigh the best interest of the public and the Defendants in a speedy trial.

13             4. Nothing in this stipulation and order shall preclude a finding that other provisions of
14
                  the Speedy Trial Act dictate that additional time periods are excludable from the
15
                  period within which a trial must commence.
16
               Assistant U.S. Attorney Cameron Desmond and all defense counsel have reviewed this
17

18   proposed order and authorized Todd Leras to sign it via email or phone confirmation on their

19   behalf.
20
     DATED: January 19, 2021
21                                                           By      /s/ Todd D. Leras for
                                                                     CAMERON DESMOND
22                                                                   Assistant United States Attorney
23
     DATED: January 19, 2021
24                                                           By      /s/ Todd D. Leras
                                                                     TODD D. LERAS
25                                                                   Attorney for Defendant
                                                                     JOSE MAYO RODRIGUEZ
26

27   DATED: January 19, 2021
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:19-cr-00231-WBS Document 150 Filed 01/21/21 Page 4 of 5


1                                            By    /s/ Todd D. Leras for
                                                   CHRISTOPHER R. COSCA
2
                                                   Attorney for Defendant
3                                                  SYLVIA ZAMBRANO

4    DATED: January 19, 2021
                                             By    /s/ Todd D. Leras for
5
                                                   BRIAN ANDRITCH
6                                                  Attorney for Defendant
                                                   YESENIA LOPEZ
7
     DATED: January 19, 2021
8
                                             By    /s/ Todd D. Leras for
9                                                  DINA L. SANTOS
                                                   Attorney for Defendant
10                                                 MARIA ESCAMILLA LOPEZ
11
     DATED: January 20, 2021
12                                           By    /s/ Todd D. Leras
                                                   ARMANDO VILLAPUDUA
13                                                 Attorney for Defendant
                                                   JUAN CHAVARRIA
14

15   DATED: January 20, 2021
                                             By    /s/ Todd D. Leras for
16                                                 PHILIP COZENS
                                                   Attorney for Defendant
17
                                                   JUAN RAMON LOPEZ
18
     DATED: January 19, 2021
19                                           By    /s/ Todd D. Leras for
                                                   DAVID GARLAND
20
                                                   Attorney for Defendant
21                                                 NEREYDA ALVAREZ

22   DATED: January 20, 2021
                                             By    /s/ Todd D. Leras for
23
                                                   MICHAEL CHASTAINE
24                                                 Attorney for Defendant
                                                   PHILLIP BAILEY
25

26

27   DATED: January 19, 2021
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:19-cr-00231-WBS Document 150 Filed 01/21/21 Page 5 of 5


1                                                          By     /s/ Todd D. Leras for
                                                                  JOHNNY GRIFFIN, III
2
                                                                  Attorney for Defendant
3                                                                 CHARLES BILLINGSLEY

4

5

6

7                                                 ORDER
8
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
9
     hereby ordered that the status conference in this matter, scheduled for January 25, 2021, is
10
     vacated. A new status conference is scheduled for May 3, 2021, at 9:00 a.m. The Court further
11

12   finds, based on the representations of the parties and Defendants’ request, that the ends of justice

13   served by granting the continuance outweigh the best interests of the public and the Defendants
14
     in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
15
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
16
     consideration the exercise of due diligence for the period from January 25, 2021, up to and
17

18   including May 3, 2021.

19          IT IS SO ORDERED.
20
     DATED: JANUARY 20, 2021
21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
